459 F.2d 68
UNITED STATES of America, Appellee,v.Gary BUSH, Appellant.
No. 360, Docket 71-1746.
United States Court of Appeals,Second Circuit.
Submitted March 29, 1972.Decided April 4, 1972.

Harry Fractenberg, New York City, for appellant.
Robert A. Morse, U. S. Atty., E. D. N. Y., Raymond J. Dearie, David G. Trager and Thomas P. Puccio, Asst. U. S. Attys., for appellee.
Before SMITH, FEINBERG and MULLIGAN, Circuit Judges.
PER CURIAM:


1
Appellant Gary Bush appeals from a judgment of conviction for armed bank robbery, 18 U.S.C. Sec. 2113(a), (d), and for conspiracy to commit the robbery, 18 U.S.C. Sec. 371.  He was tried before Judge Orrin G. Judd and a jury in the United States District Court for the Eastern District of New York, together with four co-defendants, one of whom, Michael C. Fisher, was found guilty along with Bush.  Both were sentenced to 25 years imprisonment and both have appealed, but Bush's appeal was severed.  On February 14, 1972, this court affirmed the conviction of Fisher.  United States v. Fisher, 455 F.2d 1101 (1972).


2
Our earlier decision contains the basic facts of this case as well as a discussion of most of the legal issues presented for review.  To the extent that decision is applicable to the present appeal, we adhere to it.  Bush raises several additional issues, including claims that his confession was involuntary and that his parents could not properly have consented to the search of a third-floor bedroom in their house.1  We find these two arguments, as well as the others now pressed, to be without merit and affirm Bush's conviction.


3
Judgment affirmed.



1
 The search produced a shotgun that was admitted into evidence